Citation Nr: 0725160	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for status-
post arthroscopic surgery for a meniscal tear of the left 
knee from October 29, 1999 to June 1, 2003.  

2.  Entitlement to an initial or staged rating in excess of 
10 percent for status-post arthroscopic surgery for a 
meniscal tear of the left knee from June 2, 2003 to August 
19, 2004.  

3.  Entitlement to an initial or staged rating in excess of 
20 percent for status-post arthroscopic surgery for a 
meniscal tear of the left knee from August 20, 2004 to the 
present.  

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

5.  Entitlement to a rating in excess of 20 percent for a low 
back strain.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1964 to December 1966, from December 1990 to April 
1991, and from October 1992 to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The veteran appeared at a Videoconference hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript is 
associated with the claims folder.  

In recently received correspondence from the veteran 
accompanying a statement from a psychiatrist, claims for 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD) and a claim for a total 
disability rating based upon individual unemployability 
(TDIU) were raised.  As noted at the recent Board hearing, 
the veteran did not complete his appeal of the claim for 
service connection for a psychiatric disorder, to include 
PTSD and entitlement to a TDIU.  Since these matters are not 
in appellate status, the application to reopen a claim for 
service connection for a psychiatric disorder and a new claim 
for a TDIU are referred to the RO for appropriate action. 

The Board finds that the veteran filed a timely notice of 
disagreement with an RO decision in August 2003 that denied a 
rating in excess of 20 percent for the veteran's service-
connected low back strain.  No further action was taken by 
the RO.  Hence, this issue must be remanded to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The issues of entitlement to a rating in excess of 20 percent 
for a low back strain and entitlement to an initial 
compensable rating for bilateral hearing loss are addressed 
in the REMAND appended to the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Between October 29, 1999 and June 1, 2003, the veteran's 
service-connected  post-surgical removal of cartilage from 
the left knee was symptomatic , to include pain; there is no 
X-ray evidence of arthritis or clinical evidence of 
limitation of motion, instability, subluxation or frequent 
episodes of locking with pain and effusion into the joint.

2.  Between June 2, 2003 and August 19, 2003, the veteran's 
post-surgical left knee disorder was manifested by arthritis, 
pain, frequent episodes of locking with effusion into the 
joint; it was not productive of instability or subluxation 
during this time and motion of the knee was from 0 to 120 
degrees. 

3.  From August 20, 2003, to the present, the veteran's post-
surgical left knee disorder remained essentially stable with 
arthritis, pain and flexion limited by pain to 90 degrees; 
the record shows no instability or subluxation of the knee 
during this time.  

CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for status-
post arthroscopic surgery for a meniscal tear of the left 
knee, but no more than 10 percent, from October 29, 1999 to 
June 1, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-
5261 (2006).

2. The criteria for a staged rating of 20 percent for status-
post arthroscopic surgery for a meniscal tear of the left 
knee, but no more than 20 percent, from June 2, 2003 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2006).

3.  The criteria for a staged rating in excess of 20 percent 
for status-post arthroscopic surgery for a meniscal tear of 
the left knee, from August 20, 2004 to the present, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a June 2001 letter, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claims regarding the initial issues of service 
connection.  Subsequently, the veteran received a statement 
of case and a March 2006 notice letter (pursuant to 
jurisprudential precedent in Dingess) informing him  as to 
what evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf regarding the claims for an 
increase in evaluation.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  He was also notified of the need to 
give VA any evidence pertaining to his claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
did not occur in this case regarding the claims for higher 
ratings for the veteran's left knee disability.  Subsequent 
to the RO's rating action, however, the veteran did receive 
notice compliant with 38 U.S.C. § 5103(a).  As to timing of 
notice, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that timing-of-notice 
errors can be "cured" by notification followed by 
readjudication. Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures: (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA process" 
can cure error in timing of notice).

The most recent notice was given to the veteran in November 
2006, and the RO thereafter readjudicated the veteran's 
claims and issued a supplemental statement of the case (SSOC) 
in January 2007.  As the SSOC complied with the applicable 
due process and notification requirements for a decision, it 
constitutes a readjudication of the claims.  As a matter of 
law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34; Prickett, supra.

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claims.  See Dingess, supra.  
This notice was temporally after the RO's initial decision.  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

The instant Board decision grants higher ratings for the 
veteran's left knee disability but not to the maximum allowed 
by the applicable rating criteria.  As the preponderance of 
the evidence is against even higher ratings, any question as 
to a higher rating or effective date is moot.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error); 
Bernard, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  Under these 
circumstances, the Board finds that the presumption of 
prejudice raised by the untimely notification of the Dingess 
requirements is rebutted.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and comprehensive examinations to evaluate his left 
knee disability have been conducted.  The examinations 
revealed findings that are adequate for rating purposes 
during the entire period of time at issue.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability; a 20 percent rating is applied for 
moderate; and a 30 percent is rating is applicable for 
severe.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
disability rating is available for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint. 

There is no rating in excess of 10 percent available under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 for cartilage 
removal. 

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation, while limitation to 30 degrees warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. 

Limitation of extension of a knee to 10 degrees warrants a 10 
percent evaluation, while limitation to 15 degrees is rated 
20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9- 2004.

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 for degenerative arthritis provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran was granted service connection and a 
noncompensable rating for a left knee disability from on 
October 29, 1999.  A timely notice of disagreement was filed, 
and the veteran was given a 10 percent evaluation based on 
the results of a VA physical examination occurring in June 
2003.  The effective date of this award was June 2, 2003 and 
the rating was in effect until a 20 percent rating was 
established on August 20, 2004.  The increases to the 
veteran's disability rating do not represent a full grant of 
the benefit sought on appeal, and as the increases were not 
set to the original date of claim, the veteran is entitled to 
have each "staged" period evaluated individually.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson, supra.  

Regarding the veteran's competency to testify on matters 
needing medical expertise, the Board notes that the veteran 
was a trained Army medic in service and has worked as an 
emergency medical technician.  

October 29, 1999 to June 1, 2003

From the date of the veteran's claim in October 1999 to his 
increase to 10 percent in June 2003, there is one VA 
examination of record dated in July 2000.  In the associated 
report, the veteran's surgical history relating to the left 
knee was discussed.  That history includes arthroscopic 
surgery of the left knee in 1994 to repair a torn meniscus.  
It was indicated that the surgery went relatively well, but 
the veteran had post-operative symptoms of discomfort on 
kneeling and bending and upon climbing or descending stairs.  
Objectively, the veteran exhibited a full or normal range of 
motion of the left knee, with flexion to 140 degrees and zero 
degrees extension.  There were no noted signs of instability 
and no tenderness upon palpation.  

The veteran's left knee is rated zero percent under Code 
5259, pertaining to a removal of cartilage in the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5259.  As there was no 
subluxation, instability, locking, limitation of motion, or 
ankylosis noted in the evidence of record, the Board finds 
that a rating under this code was appropriate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5258, 5260, 5261.  Under Code 
5259, a maximum 10 percent rating can be obtained when there 
has been removal of the semilunar cartilage which is 
symptomatic.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

The veteran underwent a surgical procedure to repair a 
meniscal tear, evidencing a removal of cartilage in the left 
knee.  In June 2000 the veteran reported pain, with 
noticeable discomfort in routine tasks such as bending, 
kneeling, and using stairs.  As such, there is evidence of 
symptomatic removal of the semilunar cartilage in the left 
knee, which allows for a 10 percent evaluation.  Thus, for 
the period of October 29, 1999 to June 2, 2003, the veteran 
is entitled to a 10 percent rating.  As stated, this is the 
maximum allowable rating allowed under this code, and there 
is no indication that the veteran is entitled to a higher or 
separate rating under other applicable rating criteria.  The 
Board specifically notes that there is no X-ray evidence of 
arthritis, nor is there any clinical evidence of subluxation 
or instability.  As noted above, range of motion of the left 
knee was normal. 

The Board finds that there is no basis for a finding of 
limitation of flexion or extension of the left knee that 
would support a compensable rating, let alone a rating in 
excess of 10 percent due to pain or flare-ups of pain, 
supported by objective findings, nor is there any medical 
evidence of such limitation of motion due to weakness, 
fatigue, incoordination or any other symptom.  38 C.F.R. §§ 
4.40, 4.45 and DeLuca, supra.

Additionally, the record does not suggest that the veteran's 
knee caused frequent hospitalizations or marked interference 
with employment during this initial period of time at issue.  
Thus, a referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

June 2, 2003 to August 19, 2004

The veteran was afforded a comprehensive VA examination in 
June 2003 to evaluate the severity of his service-connected 
left knee.  The RO, in response to the results of this 
examination, increased the disability evaluation to 10 
percent under Code 5259 as it was the RO's opinion that at 
this time the veteran's knee (status post-cartilage removal) 
had become symptomatic.  

The report associated with the VA physical examination stated 
that the veteran could flex his left knee to 120 degrees, 
with discomfort noted on full flexion.  There was no noted 
ligament laxity or effusion, but pain was noted when the knee 
was rotated.  The veteran was able to extend his knee to zero 
degrees.  There was a slight limp on the left side, and 
squatting could only be accomplished to 90 degrees.  The 
veteran was diagnosed with degenerative joint disease of the 
left knee without improvement from arthroscopic surgery.  

The results of the June 2003 examination certainly show that 
the veteran's post-surgical left knee is symptomatic, and 
there was a complaint of the left knee "locking" and  
"giving out."  While there was no effusion noted in this 
examination, there was an observation of mild effusion in a 
clinical note dated in January 2003.  A higher evaluation 
under Code 5258 is available if there was "locking," pain, 
and effusion in the joint during this period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (emphasis added).  During the 
June 2003 examination, the veteran reported locking and pain, 
and there is a history of mild effusion which, while not 
noticeable during the examination, is confirmed by earlier 
dated medical records.  The Board determines that the 
requirements of Code 5258 have been met, and a 20 percent 
evaluation is in order for the period of June 2, 2003 to 
August 19, 2004.  

The Board also observes that separate ratings may be assigned 
for arthritis and instability of the knee under Diagnostic 
Codes 5003 and 5257 respectively.  See 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 23-97.  The veteran does have X-ray 
confirmed arthritis in his left knee as of June 2003.  There 
is, however, no objective medical finding of instability 
during this time period, and a separate rating is thus not 
appropriate.  There is also no clinical evidence of 
subluxation of the left knee. 

The Board finds that there is no basis for a finding of 
limitation of flexion or extension of the left knee that 
would support a rating in excess of 20 percent due to pain or 
flare-ups of pain, supported by objective findings, nor is 
there any medical evidence of such limitation of motion due 
to weakness, fatigue, incoordination or any other symptom.  
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.

Additionally, the record does not suggest that the veteran's 
knee caused frequent hospitalizations or marked interference 
with employment during this period of time at issue.  Thus, a 
referral for extraschedular consideration is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

August 20, 2004 to the Present

The veteran was afforded an additional VA medical examination 
in August 2004, which confirmed the existence of a slight 
joint effusion in the left knee.  Range of motion was noted 
to be diminished; however, there was no finding which 
amounted to a compensable loss under the rating criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  No 
ligamentous instability was found, again making a separate 
rating for arthritis and instability inappropriate.  
VAOPGCPREC 23-97.   

In March 2006, the veteran was afforded his most recent VA 
orthopedic examination of the left knee.  Again, no 
instability was noted, and range of motion findings indicated 
full extension (with weakness and fatigability limiting the 
amount of repetitions).  While the veteran could perform 
flexion to 120 degrees, pain became a limiting factor at 90 
degrees.  Moderate fatigability, weakness, and lack of 
endurance were noted, and pain was the primary limiting 
factor of functional impairment which presented during 
repetitive use. 

The veteran received a 20 percent evaluation based on the 
objective finding of effusion, pain, and "locking."  There 
is no objective medical documentation suggesting that the 
veteran's knee disability is of a greater severity than as 
presented during the period of June 2, 2003 through August 
19, 2004.  Accordingly, a rating in excess of 20 percent is 
not warranted.  Again, there is no evidence of compensable 
loss of motion, ankylosis, or subluxation and instability.  

The Board finds that there is no basis for a finding of 
limitation of flexion or extension of the left knee that 
would support a rating in excess of 20 percent due to pain or 
flare-ups of pain, supported by objective findings, nor is 
there any medical evidence of such limitation of motion due 
to weakness, fatigue, incoordination or any other symptom.  
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.

Additionally, the record does not suggest that the veteran's 
knee caused frequent hospitalizations or marked interference 
with employment during this initial period of time at issue.  
Thus, a referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

A 10 percent rating for status post arthroscopic surgery of a 
meniscal tear of the left knee, but no more than 10 percent, 
from October 29, 1999 to June 1, 2003 is granted, subject to 
the laws and regulations applicable to the payment of 
monetary benefits.  

A 20 percent rating for status post arthroscopic surgery of a 
meniscal tear of the left knee, but no more than 20 percent, 
from June 2, 2003 to August 19, 2004 is granted, subject to 
the laws and regulations applicable to the payment of 
monetary benefits.  

A staged rating in excess of 20 percent for status post 
arthroscopic surgery of a meniscal tear of the left knee from 
August 20, 2004 to the present is denied.   


REMAND

The veteran claims that his service-connected bilateral 
hearing loss constitutes a compensable disability.  During 
his May 2007 Videoconference Hearing, he stated that he had 
recently been given an audiological examination for the 
purposes of establishing entitlement to Social Security 
Disability Insurance (SSDI) (the Board notes that the veteran 
has indicated that he is in receipt of SSDI for post-
traumatic stress disorder "in conjunction with other 
items").  At present, the record does not contain evidence 
of this examination.  As the veteran has identified a medical 
record not currently in the custody of VA which may be 
beneficial to the claim, the Board finds it necessary to 
remand the claim so that the evidence can be obtained.  
38 C.F.R. § 3.159 (c)(1) (2006).  The veteran should be asked 
to identify the name and mailing address of the provider as 
well as the approximate date of his examination.  Upon 
receipt of this information, the veteran is to have his claim 
readjudicated.    

As noted in the introduction above, the RO has not issued a 
Statement of the Case with respect to the claim for a rating 
in excess of 20 percent for a low back strain.  Therefore, a 
remand for this action is necessary.  See Manlincon, 12 Vet. 
App. at 240-41. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Ask the veteran to identify the name 
and address of the provider who performed 
his recent audiological examination in 
connection with his claim for Social 
Security Disability Insurance.  Upon 
receipt of this information and the 
obtainment of the necessary releases, 
acquire these records and associate them 
with the claims file.  

3.  Regarding the veteran's claim for 
entitlement to a rating in excess of 20 
percent for a low back strain, after 
ensuring full VCAA compliance, issue an 
appropriate statement of the case and 
ensure a copy is forwarded to the veteran 
and his representative.  They must also be 
advised of the requirements to perfect the 
appeal of this issue.   

4.  Regarding hearing loss, after the 
above development has been performed, 
readjudicate the veteran's claim for an 
initial or staged compensable rating.  If 
the decision remains less than fully 
favorable, issue an appropriate 
supplemental statement of the case and 
return the claim to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


